         Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Kendall D. Reese                   :
      Plaintiff,                   :
                                   :
v.                                 :      18-CV-03300-NIQA
                                   :
                                   :
Uber Technologies, Inc., et al.    :
      Defendants                   :

                                       ORDER
      AND NOW, this _______ day of _______________, 2019, upon consideration of Plaintiff,

Kendall D. Reese’s response and sur reply in opposition to Defendant, Uber’s Motion To Dis-

miss, and all replies thereto.

      Defendant’s Motion To Dismiss is DENIED. Defendant shall file complete answers to the

Amended Complaint within Twenty (20) Days.

                                          BY THE COURT:



                                          ________________________
                                          J.
         Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 2 of 7



QAR
BY: Qawi Abdul-Rahman, Esquire                     Attorney For Kendall D. Reese
IDENTIFICATION NO.: 90454
100 South Broad Street, Suite 910
Philadelphia, PA 19110
Phone: (215) 972-7017
Fax:    (215) 972-7087
justusseeker@gmail.com
______________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



Kendall D. Reese                    :
      Plaintiff,                    :
                                    :
v.                                  :      18-CV-03300-NIQA
                                    :
                                    :
Uber Technologies, Inc., et al.     :
      Defendants                    :

        PLAINTIFF, KENDALL D. REESE’S SUR REPLY IN OPPOSITION TO
       THE DEFENDANT, UBER TECHNOLOGY, INC.’S MOTION TO DISMISS

     This is a federal civil rights and related state law action by Plaintiff, Kendall D. Reese

(“Mr. Reese” or “Plaintiff”), seeking declaratory and injunctive relief, damages and punitive

damages against the named Defendants for violations of his rights guaranteed under the laws of

the United States and for personal and other injuries in violation of laws of the Commonwealth

of Pennsylvania.    Defendant, Uber Technology, Inc., has moved to dismiss the Amended

Complaint under Federal Rules of Civil Procedure 12(b)(6); Mr. Reese responds in opposition.

                         I. RELEVANT PROCEDURAL HISTORY

     On May 14, 2019, Defendant Uber Technology, Inc. renewed its March 15, 2019 motion to

dismiss the Amended Complaint. See Reese v. Uber, Docket No. 18-CV-03300-NIQA (E.D.Pa.,

May 14, 2019)(“Uber’s Motion To Dismiss”); Dist. Ct. doc. no. 27; Reese v. Uber, Docket No.

                                              2
         Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 3 of 7



18-CV-03300-NIQA (E.D.Pa., Mar. 15, 2019)(“Uber’s Motion To Dismiss”); Dist. Ct. doc. no.

18. In its Motion To Dismiss, Defendant Uber seeks dismissal based upon a constitutionally de-

fective and otherwise invalid arbitration agreement that it claims Mr. Reese voluntarily consent-

ed to when became an Uber rideshare driver. Id. Furthermore, in Defendant Uber’s view, this

Court must apply the Federal Arbitration Act and state law contract principles to dismiss Mr.

Reese’s lawsuit. Id.

     On June 6, 2019, Mr. Reese argued in response, the Federal Arbitration Act does not man-

date arbitration in this case because Mr. Reese, as interstate transportation worker, cannot be

compelled to arbitrate. See Reese v. Uber, Docket No. 18-CV-03300-NIQA (E.D.Pa., Jun. 6,

2019)(“Reese’s Response in Opposition To Uber’s Motion To Dismiss”); Dist. Ct. doc. no. 33.

     On June 20, 2019, Defendant Uber replied to Mr. Reese’s response arguing that, as an Uber

Rideshare Driver, Mr. Reese was not engaged in the movement of goods in interstate commerce.

See Reese v. Uber, Docket No. 18-CV-03300-NIQA (E.D.Pa., Jun. 20, 2019)(“Uber’s Reply To

Reese’s Response in Opposition To Uber’s Motion To Dismiss”); Dist. Ct. doc. no. 34. As ar-

gued herein, Mr. Reese’s role as an Uber Rideshare Driver also encompassed food and small

package delivery. See Reese Exhibit A. Thus, he cannot be compelled to arbitrate.

                                  II. LEGAL ARGUMENTS

     A. Mr. Reese’s Role As An Uber Rideshare Driver Encompassed Food And Small Pack-
        age Delivery.

     It is important to remember that Defendant Uber is an interstate transportation and

commerce company engaged in the transportation of people and delivery of goods in the flow of

interstate commerce. One of Defendant Uber’s lines of business is the Uber Eats delivery ser-

vice. Customer’s routinely take advantage of Defendant Uber’s provision of a car and driver for

“off menu” services, such package delivery and “lost and found” retrieval services. During the

                                               3
         Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 4 of 7



time Mr. Reese was employed in his capacity as an Uber Rideshare Driver, Mr. Reese was

engaged in interstate transportation and commerce because he routinely delivered meals from

restaurants through the Uber Eats Service and he delivered packages and lost items to customers.

See Exhibit Reese-A (Affidavit of Kendall Reese, at ¶ 4 (E.D.Pa., Jun. 24, 2019)).

     In Circuit City Stores. Inc. v. Adams, 532 U.S. 105 (2001), the Supreme Court held that

arbitration agreements are enforceable under the Federal Arbitration Act in the employment

context. However, the Supreme Court recognized that the Federal Arbitration Act excludes from

the Act’s coverage “contracts of employment of seamen, railroad employees, or any other class

of workers engaged in foreign or interstate commerce.” Id., at 109. The United States Court of

Appeals for the Third Circuit, relying on Circuit City, found that an employee of a package

delivery company was such a worker engaged in “interstate commerce.” Palcko v. Airborne

Express. Inc., 372 F.3d 588 (3rd Cir, 2004).          In that case, the employee at issue merely

supervised between 30 and 35 truck drivers who delivered packages in interstate commerce and

the direct supervision of such package shipments made the employee’s work so closely related to

interstate commerce as to be in practical effect a part of it. Id., at 590; see also Marciano v.

MONY Life Insurance Company, 470 F.Supp.2d 518, 524 (E.D.Pa. 2007)(Robreno,

J.)(“[w]hether the arbitration agreement is connected to a transaction involving interstate

commerce is a factual determination that must be made by the Court”). However, factual deter-

minations are “not appropriate for resolution through a motion to dismiss.” Bivines v. Temple

University of the Commonwealth System of Higher Education, 284 F.Supp.3d 587, 590 (E.D.Pa.

2018).

     Finally, contrary to Defendant Uber’s misunderstanding of the law, it is clear that courts in

this circuit adhere to a broad interpretation of “class of workers”


                                                  4
        Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 5 of 7



           The statutory text supports the latter reading, as it states that the exemption applies to
           “seamen, railroad employees, or any other class of workers engaged in foreign or in-
           terstate commerce.” 9 U.S.C. § 1 (emphasis added). The structure of this text aligns
           and equates plural groups of employees (“seamen” and “railroad employees”) with
           the phrase “class of workers,” which suggests that all of the mentioned groups of em-
           ployees are to be viewed in their entirety and as a class. Applied to this case, this
           would mean that Mr. Davis’s agreement to arbitrate may fall within the § 1 exception
           if he is a member of a class of workers engaged in interstate or foreign commerce,
           notwithstanding the possibility that he himself is not personally engaged in interstate
           or foreign commerce through the course of his employment. Such a reading of § 1 has
           been endorsed by other courts. See Bacashihua v. U.S. Postal Serv., 859 F.2d 402,
           405 (6th Cir. 1988)(“[T]he concern was not whether the individual worker actually
           engaged in interstate commerce, but whether the class of workers to which the com-
           plaining worker belonged engaged in interstate commerce.”)(citing Tenney Eng’g,
           Inc. v. United Elec. Radio & Machine Workers of Am., 207 F.2d 450, 452-53 (3d Cir.
           1953)); Lee v. Postmates Inc., 2018 WL 6605659, at *7 (N.D. Cal. Dec. 17,
           2018)(holding that couriers for the defendant company, rather than any one particular
           worker, did not fall within the transportation worker exception); Dancu v. Coopers &
           Lybrand, 778 F. Supp. 832, 834 (E.D. Pa. 1991)(similar).

Davis v. Cintas Corporation, 18-CV-01200, at *9 (W.D.Pa., May 23, 2019). Mr. Reese’s role as

an Uber Rideshare Driver delivering passengers, food and small packages put him into the “class

of workers” exempt from the Federal Arbitration Act. Thus, he cannot be compelled to arbitrate.




                                                 5
        Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 6 of 7



                                   III. CONCLUSIONS

     Based on the foregoing, Plaintiff, Kendall D. Reese, respectfully demands that this Court

deny the moving Defendant’s Motion To Dismiss, order Defendant to file complete answers to

his Complaint within Twenty (20) Days.

                                           Respectfully submitted,

                                           s/ Qawi Abdul-Rahman
                                           ____________________________
                                           QAR
                                           BY: Qawi Abdul-Rahman, Esquire
                                           IDENTIFICATION NO.: 90454
                                           100 South Broad Street, Suite 910
                                           Philadelphia, PA 19110
                                           Phone: (215) 972-7017
                                           Fax:    (215) 972-7087
                                           Attorney for Kendall D. Reese
                                           July 22, 2019




                                              6
        Case 2:18-cv-03300-NIQA Document 40 Filed 07/23/19 Page 7 of 7



                                 CERTIFICATE OF SERVICE

     I, Qawi Abdul-Rahman, Esquire, on this 22d day of July 2019, hereby certify that attached

document was filed in this Court and was served by ECF on the persons noted below:

Paul Lantis, Esquire
LITTLER MENDELSON, P.C.
Attorneys at Law
Three Parkway
1601 Cherry Street, Suite 1400
Philadelphia, PA 19102

Jacob Aslick, Esquire
SEYFARTH SHAW, LLP
Attorneys at Law
620 8th Avenue, 31st Floor
New York, NY 10018

John Drury, Esquire, Senior Counsel
SEYFARTH SHAW, LLP
Attorneys at Law
233 South Wacker Drive, Suite 8000
Chicago, IL 60606-6448


                                           Respectfully submitted,

                                           s/ Qawi Abdul-Rahman
                                           ____________________________
                                           QAR
                                           BY: Qawi Abdul-Rahman, Esquire
                                           IDENTIFICATION NO.: 90454
                                           100 South Broad Street, Suite 910
                                           Philadelphia, PA 19110
                                           Phone: (215) 972-7017
                                           Fax:    (215) 972-7087
                                           Attorney for Kendall Reese
                                           July 22, 2019




                                              7
